Citation Nr: 1030433	
Decision Date: 08/13/10    Archive Date: 08/24/10

DOCKET NO.  06-03 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for a low back condition.


REPRESENTATION

Appellant represented by:	Matthew D. Hill, Esq.


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1973 to August 
1975.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

In a November 2008 decision, the Board granted entitlement to 
service connection for tinnitus and denied entitlement to service 
connection for a low back condition.  The Veteran appealed the 
Board's decision regarding the issue of entitlement to service 
connection for a low back disorder to the United States Court of 
Appeals for Veterans Claims (Court), which in an August 2009 
order, granted the parties' August 2009 joint motion for remand, 
vacating the Board's November 2008 decision, in so far as it 
denied entitlement to service connection for a low back 
condition, and remanding the case for compliance with the terms 
of the joint motion.  In the joint motion, the parties agreed 
that in the November 2008 decision, the Board failed to discuss a 
statement of the Veteran's private physician, Dr. R.S., dated in 
February 2004.

In a statement received in July 2009, the Veteran raised the 
issues of whether there was clear and unmistakable error (CUE) as 
to a rating decision wherein the Regional Office denied 
entitlement to service connection for knee disabilities.  In a 
statement received in June 2010, the Veteran raised the issue of 
whether new and material evidence has been received to reopen a 
claim of entitlement to service connection for a right clavicle 
disorder.  As these matters are not currently developed or 
certified for appellate review, they are referred to the RO for 
appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran seeks entitlement to service connection for a low 
back condition.  The Veteran contends that his current low back 
condition is due to being dropped on his back while in service.

VA is required to make reasonable efforts to help a claimant 
obtain records relevant to his claim, whether or not the records 
are in Federal custody.  38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159(c) (2009).

A review of the claims folder reveals that the Veteran was 
granted Social Security Administration (SSA) benefits.  However, 
the records regarding this award of benefits have not been 
associated with the claims folder.  Because SSA records are 
potentially relevant to the Board's determination, VA is obliged 
to attempt to obtain and consider those records.  38 U.S.C.A. § 
5103A(c)(3) (West 2002); 38 C.F.R. § 3.159(c)(2) (2009); see also 
Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  Therefore, 
this appeal must be remanded to obtain the Veteran's complete SSA 
record.

The Veteran has submitted statements from various physicians, but 
not medical records, and has reported that he receives medical 
treatment through VA.  On remand, the Veteran should be requested 
to inform the RO of the dates of treatment for his back 
disability with VA and where he was treated.  The Veteran should 
also be requested to provide medical records pertaining to the 
assessment/treatment of his low back condition since discharge 
from service or sufficient information that would allow the RO to 
attempt to obtain the records.  The RO should then attempt to 
obtain identified records. 

In addition, in May 2010, the appellant submitted additional 
evidence with respect to his low back condition.  This evidence 
is comprised of a statement of the Veteran's sister regarding her 
observations of the Veteran's condition upon separation from 
service.  The Board notes that this newly submitted evidence was 
submitted directly to the Board without a waiver of RO 
jurisdiction.  See 38 C.F.R. § 20.1304(c) (2009). As this 
evidence pertains to the appealed issue, the RO/AMC must issue a 
supplemental statement of the case pursuant to 38 C.F.R. § 19.31 
(2009) on remand.

Accordingly, the case is REMANDED for the following action:

1.  Request, directly from the SSA, 
complete copies of any determination on a 
claim for benefits from that agency, 
together with the medical records that 
served as the basis for any such 
determination.  All attempts to fulfill 
this development should be documented in 
the claims file.  If the search for these 
records is negative, that should be noted 
and the Veteran must be informed in 
writing.

2.  Contact the Veteran and request that he 
identify when he was first seen by VA for 
his low back condition and which facilities 
have treated him since that time.  The 
records should then be obtained and 
associated with the claims folder.  If the 
records cannot be obtained, notify the 
Veteran pursuant to 38 C.F.R. § 3.159(e).

3.  Contact the Veteran and ask that he 
provide private medical records concerning 
treatment/assessment of his low back 
condition since discharge from service or 
provide sufficient information and 
authorization such that VA can attempt to 
obtain the records from on his behalf.   If 
identified records cannot be obtained, 
notify the Veteran pursuant to 38 C.F.R. 
§ 3.159(e).

4.  Review the Veteran's claims file and 
undertake any additional development 
indicated.  This may include arranging for 
the Veteran to undergo another appropriate 
VA medical examination and obtaining 
another medical opinion to synthesize any 
new evidence in determining the nature, 
extent, onset, and etiology of any low back 
condition found to be present.

5.  Thereafter, readjudicate the Veteran's 
claim.  If the benefit sought on appeal is 
not granted in full, the RO should issue 
the Veteran and his representative a 
supplemental statement of the case and 
provide the Veteran an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


